The Judges pronounced their opinions.
JUDGE TUCKER.
The only question in this case appears to me to be, whether a man, who, having an equitable title to lands, and, knowing of it, stands by, and either encourages, or does not forbid the purchase, (or, what is the same thing, the mortgage thereof to another,) shall be bound by the purchase or encumbrance thus made? In the present case, the complainant Green appears from the testimony to have encouraged Mr. Price to take the mortgage from Eittlepage; and, by so doing, 1 conceive he has bound himself, and all claiming under him. I am of opinion, therefore, that the decree dismissing the complainant’s bill be affirmed, (a)
JUDGE ROANE said it was a plain case for affirming the decree.
*JUDGE FLEMING.
This appears to be one of the clearest cases in favour of the appellee that ever came before a Court of Justice. There seems to have been a combination between Eittlepage and Green (the latter of whom affects great ignorance) to swindle John Ferguson out of three or four hundred pounds; but in that nefarious business Price was no party: nor is he to be affected by it. The case is too plain to need further animadversion; and I shall only add that it is the unanimous opinion of the Court that the decree, dismissing the bill against Price, be affirmed.

 See 1 Font), b. 1, c. 3, s. 4; 1 Wash. 217, Hooe & Harrison v. Pierce's Adm’r; Ibid. 289, Applebury and others v. Anthony’s Ex’rs; 1 Vern 136, Hobbs v. Norton; 2 Vern. 370, Draper v. Borlase; 2 H. & M. 116, Pollard v. Cartwright.